     Case 2:18-cv-01092-KJM-DMC Document 40 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD CANFIELD,                                    No. 2:19-CV-1092-KJM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    NARINDER SAUKHLA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s third motion, ECF No. 39, for the

19   appointment of counsel.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:18-cv-01092-KJM-DMC Document 40 Filed 11/19/20 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Addressing Plaintiff’s second motion for counsel, the Court stated:

 9                                   . . .Plaintiff asserts appointment of counsel is warranted
                    because he has a limited education, limited funds, and is incarcerated.
10                  These constitute the ordinary circumstances of most prisoners, not
                    exceptional circumstances as would permit the appointment of counsel. A
11                  review of the docket reflects that plaintiff is able to sufficiently articulate
                    his claims on his own. Further, the court cannot say at this stage of the
12                  proceedings before plaintiff has filed an operative complaint that passes
                    screening whether there is any particular likelihood of success on the
13                  merits. Finally, based on the allegations regarding denial of adequate
                    medical care in the original complaint which the court found to be
14                  insufficient, it does not appear that the claims and issues involved in this
                    case are overly complex, either legally or factually.
15
                    ECF No. 23.
16

17   In the present third motion for counsel, Plaintiff asserts the same grounds for relief. See ECF No.

18   39. Because Plaintiff has not presented exceptional circumstances, Plaintiff’s motion will be

19   denied.

20                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s third motion for the
21   appointment of counsel, ECF No. 39, is denied.

22

23   Dated: November 19, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        2
